internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc ita 3-plr-105637-01 date january ty taxpayer a plaintiffs’ lead counsel court court a b c d e f g h x y z date date date date date date date date date date date date date legend plr-105637-01 date this letter is in response to your request for a private_letter_ruling dated date the facts are as follows taxpayer is a domestic_corporation operating on the accrual_method of accounting and using a calendar_year to file its federal_income_tax return on date taxpayer sold x number of shares of its common_stock on the nasdaq national market system in connection with its initial_public_offering taxpayer initially sold the x number of shares to an underwriting syndicate a a in turn then sold shares to initial purchasers on date public trading of taxpayer’s stock commenced on date commencing on date taxpayer’s shareholders filed twenty-three class action complaints against taxpayer and its officers in court on date these complaints were consolidated into a single class action lawsuit alleging that taxpayer violated sections b and a of the securities act of and rule b promulgated thereunder by the securities_and_exchange_commission sec the class was defined as all persons who purchased the common_stock of taxpayer on the open market during the period between date and date inclusive the complaint stated that taxpayer through its officers decided to prematurely book sales and net_income in a manner inconsistent with gaap after disappointing first quarter earnings were announced the complaint alleged that this decision lead to a generation of false and misleading financial statements and press releases concerning the company’s revenues income and earnings which in turn inflated taxpayer’s stock price throughout the class period taxpayer represents that it did not make any public stock offerings during the class period on date a settlement agreement was filed with court which provided for the dismissal of all claims against taxpayer with prejudice in exchange for the settlement consideration consisting of cash and common_stock on date court issued its final judgment approving the settlement of the class action lawsuits on date the lead plaintiff filed a notice of appeal with court on date court dismissed all parts of the appeal pertaining to taxpayer allowing the court 1's judgment approving the settlement to become final the settlement agreement provided that taxpayer pay the class of plaintiffs dollar_figurey in cash1 and z shares of taxpayer’s freely tradeable common_stock taxpayer was to deposit dollar_figurey in an interest bearing account within five business days following the grant of of the cash settlement dollar_figureg was paid_by taxpayer and dollar_figureh was paid_by an insurance_company under an insurance_policy that taxpayer had with the company plr-105637-01 the preliminary approval of the settlement by court in contrast taxpayer was not required to transfer any shares of stock until the grant of final approval by the court specifically taxpayer had five business days after the court’s final approval of the settlement in which to transfer shares awarded as attorneys’ fees the agreement then provided that taxpayer was to deliver the remaining shares after final approval of the settlement within a reasonable_time after receiving written instructions of plaintiffs’ lead counsel the settlement agreement provided procedures for transferring the shares of stock following final approval of the settlement agreement however a clause in the agreement indicated that the court may order a transfer of shares as attorneys’ fees before final approval while no court ordered a transfer of shares before the settlement agreement was finalized or before the appeal was dismissed taxpayer transferred a shares to plaintiffs’ lead counsel on date as a courtesy to such counsel with the stipulations that counsel would not distribute sell hypothecate or otherwise dispose_of the shares until after the appeal was fully and finally resolved the transfer dates and number of shares transferred for the remaining shares of stock are as follows date date date total b c d e2 rulings requested whether the amounts paid_by taxpayer pursuant to the settlement are currently deductible under sec_162 of the internal_revenue_code and not characterized as capital expenses under sec_263 and whether the proper dates to value the z shares of stock are date date date date a b c d law and analysi sec_1 whether the amounts paid_by taxpayer pursuant to the settlement are this includes the date transfer taxpayer states that f shares remain unclaimed by plaintiff’s counsel plr-105637-01 currently deductible under sec_162 of the internal_revenue_code and not characterized as capital expenses under sec_263 sec_162 of the code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-1 of the income_tax regulations further provides in part that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_263 of the code provides in part that no deduction shall be allowed for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 of the regulations provides in part that an example of a capital_expenditure is the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year in the present case the issue is whether the settlement payments are currently deductible as ordinary and necessary business_expenses under sec_162 or whether such payments must be capitalized as a capital_expenditure under sec_263 the fact that under the settlement agreement the plaintiff class is defined as all purchasers of taxpayer’s stock on the open market during a period of time beginning close to the date of taxpayer’s initial_public_offering calls into question whether the litigation and therefore the settlement payments arose out of the initial_public_offering in general expenditures incident to the alteration of the capital structure of a corporation for the benefit of future operations constitute non-deductible capital expenditures under sec_263 see 503_us_79 requiring taxpayer to capitalize legal investment banking and other fees incurred in evaluating friendly takeover bid 326_f2d_712 8th cir requiring that taxpayer capitalize costs of issuing nontaxable stock_dividends where they effected a change in the capital structure of the corporation revrul_73_580 1973_2_cb_86 holding that compensation attributable to services performed in connection with corporate mergers and acquisitions must be capitalized nevertheless a business_expense is not converted into a capital_expenditure solely because it is incurred in the context of a corporate_reorganization rather the important consideration in determining the nature of an expenditure for federal tax purposes is the origin and character of the claim for which the expenditure is incurred see 397_us_572 372_us_39 under the origin of the claim doctrine the character of a particular expenditure is determined by the transaction or activity from which the taxable_event proximately resulted gilmore u s pincite the purpose consequence or plr-105637-01 result of the expenditure is irrelevant in determining the origin of the claim and therefore the character of the expenditure mckeague v united_states cl_ct aff’d without opinion 852_f2d_1294 fed cir accordingly the origin and character of the claim with respect to which a payment is made rather than its potential consequences on the business operations of a taxpayer is the controlling test for determining whether a particular payment constitutes a deductible expense or a capital_expenditure 427_f2d_429 7th cir in the present case the question is whether the litigation arose out of the initial_public_offering or out of taxpayer’s routine business activities from the facts before us it appears that the proximate cause of the litigation was the dissemination of false and misleading financial statements and press releases such dissemination of financial information is a routine business activity therefore the amounts paid_by taxpayer under the settlement are not capitalized under sec_263 while the settlement payments did not originate in taxpayer’s initial_public_offering they are not automatically deductible under sec_162 to qualify as a deduction under sec_162 an item must be an expense a necessary expense an ordinary_expense paid_or_incurred during the taxable_year and for carrying on any trade_or_business 403_us_345 ordinary has the connotation of normal usual or customary 308_us_488 the transaction giving rise to an ordinary_expense must be a common or frequent occurrence in the type of business involved id expenses from a lawsuit affecting the safety of the business even though happening only once in a company’s lifetime may be deductible as payments for such a suit are the common and accepted means against attack 290_us_111 a necessary expense is an expense that is appropriate and helpful to the taxpayer’s trade_or_business welch v helvering supra pincite in determining whether a settlement payment is appropriate and helpful to the taxpayer’s trade_or_business three factors must be considered whether taxpayer was entirely confident that any suit would not succeed whether the payments in question were made for the purpose of avoiding damages or liability which might have resulted from a lawsuit and whether the belief held by the taxpayer concerning the validity of the plaintiffs’ claims was justified in that a reasonable person in the taxpayer’s position would have thought the settlement would be necessary 37_tc_845 in the present case the lawsuit concerned the dissemination of financial statements and reports concerning taxpayer’s revenues income and earnings and therefore is related to taxpayer’s business such dissemination of a corporation’s financial information is a common expected occurrence in the business world and plr-105637-01 therefore the expense of settling allegations regarding disseminating inaccurate information may be considered ordinary furthermore a payment pursuant to a settlement agreement is a customary means of resolving litigation against a corporate taxpayer as to whether the expense is necessary taxpayer indicates that it did not have confidence that the lawsuit would succeed as it indicated in its 10-k annual report to the sec filed on date the settlement agreement states that taxpayer’s desire to settle was to avoid lengthy and time-consuming litigation as well as the burden inconvenience and expense associated therewith finally it appears from the facts that taxpayer could reasonably believe that plaintiffs would win their case and therefore settlement was necessary to avoid further damage whether the proper dates to value the z shares of stock are date date date date a b c d transfer occurring on date sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority granted to the secretary under sec_468b the secretary has published sec_1_468b-1 through sec_1_468b-5 of the income_tax regulations relating to qualified settlement funds sec_1_468b-1 of the regulations provides that a fund account or trust is a qualified_settlement_fund if it meets the following three requirements it is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of as amended u s c et seq or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling plr-105637-01 or revenue_procedure and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons the legislative_history of sec_468b shows that sub-section g of that section was added to the internal_revenue_code to provide for the current taxation of escrow accounts settlement funds and similar funds reversing revrul_71_119 1971_1_cb_163 a settlement fund is not a_trust and the court administering the fund is not a fiduciary see h_r conf_rep no 99th cong 2d sess vol c b the legislative_history shows that sec_468b was enacted to eliminate the homeless income problem that arose when defendants deposited amounts into a settlement fund to pay a claim the qualified_settlement_fund qsf regulations were published in order to implement the congressional mandate contained in sec_468b by providing for current income_taxation of such accounts and funds that might otherwise escape current taxation sec_1_468b-2 of the regulations provides that t he administrator which may include a trustee if the qualified_settlement_fund is a_trust of a qualified_settlement_fund is iii the escrow agent custodian or other person in possession or control of the fund’s assets sec_1_468b-3 provides that economic_performance occurs with respect to a relevant liability to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability this section provides a taxpayer with a deduction earlier than the time of distribution to a claimant by allowing economic_performance to occur upon the transfer of assets to a qualified_settlement_fund sec_1_468b-3 provides that economic_performance does not occur to the extent-- a the transferor or a related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest or b money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory taxpayer argues that the a shares of stock transferred by taxpayer on date and held in escrow by plaintiffs’ lead counsel should be valued on date the date on which court dismissed the appeal of court 1's judgment and finalized the settlement agreement this raises the question of whether the transfer on date constituted a transfer to a qualified_settlement_fund plr-105637-01 in this case the account in which plaintiffs’ lead counsel held the a number of shares transferred on date escrow account satisfies the three requirements outlined in the regulations for qualified_settlement_fund treatment under sec_468b first the escrow account was established pursuant to a court’s order and was subject_to the court’s continuing jurisdiction the agreement as approved by court provides for the establishment of a settlement fund the settlement fund was defined with respect to its assets and not the location of those assets the assets described in the settlement fund included z shares of taxpayer’s freely tradeable common_stock therefore the escrow account containing taxpayer’s freely tradeable common_stock and held by plaintiffs’ lead counsel which contained only assets of the settlement fund was an account established pursuant to a court’s order the agreement makes clear that any settlement fund assets would be subject_to the court’s continuing jurisdiction the court’s order also states that the court retains jurisdiction over all matters relating to the administration of the agreement since the assets in the settlement fund were subject_to the court’s continuing jurisdiction and since the escrow account is part of the settlement fund the escrow account itself is subject_to the court’s continuing jurisdiction thus the escrow account held by plaintiffs’ lead counsel satisfies the first requirement in the qualified_settlement_fund regulations secondly the escrow account held by plaintiffs’ lead counsel was established to resolve or satisfy one or more contested or uncontested claims that arose from a violation of law the agreement establishes the settlement fund which includes dollar_figurey in cash and z shares of stock for the purpose of resolving or satisfying taxpayer’s liability that arose from its alleged violations of b and a of the securities act of and sec rule 10b-5 in satisfying this liability taxpayer transferred cash and stock both of which are settlement fund assets to separate_accounts because each of these accounts only held settlement fund assets and because those assets had to be used to satisfy liability in connection with the underlying allegations each of these accounts must have been established for the purpose of resolving or satisfying claims arising from taxpayer’s alleged violations of the law as noted earlier the cash assets were to be placed into an interest bearing account the a common shares part of the settlement fund were placed into an escrow account held by plaintiffs’ lead counsel it is clear that the agreement allowed for multiple accounts and that both accounts were established and used pursuant to the agreement to satisfy claims arising out of taxpayer’s alleged violations of the law finally the a shares of taxpayer’s common_stock were segregated from its other assets and from the assets of related_persons as described in the facts the shares were held in an escrow account by plaintiffs’ lead counsel subject_to stipulations that counsel would not distribute sell hypothecate or otherwise dispose_of the shares until the appeal was finally resolved plr-105637-01 thus because the circumstances surrounding the transfer of a shares of taxpayer’s freely tradeable common_stock on date satisfied the requirements of sec_1_468b-1 the escrow account held by plaintiffs’ lead counsel was a qualified_settlement_fund under sec_468b because the shares transferred on date are considered a qualified_settlement_fund the regulations under sec_468b govern the date on which such shares are valued sec_1_468b-3 provides that economic_performance occurred once the taxpayer transferred the a shares to plaintiffs’ lead counsel economic_performance was not affected under the regulations by the fact that the appeal was still pending because the appeal gave the taxpayer neither a current right of reversion nor an absolute right to the funds in the future with regard to the other transfers of stock on date sec_11 sec_12 and the facts seem to indicate that those shares were given directly to their intended recipients from the facts given it does not appear that these assets were segregated from taxpayer’s other assets until the date that they were transferred to the intended recipients therefore it does not appear that these assets were ever placed into an account governed by the qualified_settlement_fund regulations transfers occurring on date sec_11 sec_12 and sec_461 of the code provides in part that the amount of any deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that for a taxpayer using the accrual_method of accounting a liability is incurred and taken into account for federal_income_tax purposes in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides that in the case of any liability of the taxpayer other than a liability arising out of the provision of services or property to the taxpayer the provision of services or property by the taxpayer or workers compensation and tort liabilities of the taxpayer economic_performance occurs at the time determined under regulations prescribed by the secretary sec_1_461-4 provides in part that if the liability of a taxpayer requires a payment or series of payments to another person and arises out of any violation of law economic_performance occurs as payment is made to the person to which the liability is owed a liability arising out of a violation of law includes a liability arising out of the settlement of a dispute in which a violation of law is alleged furthermore sec_1_461-4 provides in part that the term payment plr-105637-01 has the same meaning as is used when determining whether a taxpayer using the cash_receipts_and_disbursements_method of accounting has made a payment thus payment includes furnishing of cash or cash equivalents and the netting or offsetting of accounts because the transfers taking place on date sec_11 sec_12 and did not fall under the qualified_settlement_fund rules of sec_468b the stock transferred on those dates is valued according to sec_461 and the regulations thereunder therefore valuation is proper on the dates s upon which all events have occurred which fixed taxpayer’s liability the amount of the liability is determinable with reasonable accuracy and economic_performance with respect to the liability has occurred under the regulations governing economic_performance liability for a settlement payment arising out of a violation of law is a payment_liability with economic_performance occurring when payment is made it appears from the facts that all events which fixed taxpayer’s liability under the settlement agreement occurred on date when court dismissed all parts of the appeal pertaining to taxpayer furthermore the settlement payment arose out of violations of the securities and exchange act of and therefore economic_performance occurred as stock was transferred to the plaintiffs pursuant to the settlement agreement the price of taxpayer’s stock is readily ascertainable on the dates the shares were transferred and therefore the amount of the liability was determinable upon those dates thus the dates of valuation of the final three transfers of taxpayer’s stock are date date and date conclusion the amounts paid_by taxpayer pursuant to the settlement are currently deductible under sec_162 of the internal_revenue_code and not characterized as capital expenses under sec_263 and the proper dates to value the z shares of stock are date date date date a b c d a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied plr-105637-01 concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely douglas a fahey assistant to the branch chief branch office of associate chief_counsel income_tax accounting
